Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received January 14th, 2021.  Claims 1-3, 6-7, 12-14, and 16-17 have been amended.  Claims 1-17 have been entered and are presented for examination. 
Application 16/446,402 claims benefit of US Provisional Application 62/688,192 (06/21/2018).
Applicant’s arguments, filed January 14th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4, 6-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMCC  (Discussion on Pcompensation type parameters in S-criteria for NR) in view of Kim et al. (US 2019/0394693).		
	Regarding claim 1, 12, CMCC discloses a user equipment (UE) comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (see Figure 1 and Section 3.2 [SUL UE and non-SUL UE]): receive a minimum required received level factor in a System Information Block Type 1 (SIB 1) from a base station (see Section 3.2 [two  “Qrxlevmin” are transmitted in SIB1. Qrxlevmin is the minimum required Rx level in the cell for normal UE that does not support SUL, Qrxlevmin_SUL is the minimum required Rx level in the cell for SUL UEs]); determine a first minimum required received level based on whether a first Supplementary Uplink (SUL) related factor is present in the SIB 1 (see Section 3.2 [two  “Qrxlevmin” are transmitted in SIB1. Qrxlevmin is the minimum required Rx level in the cell for normal UE that does not support SUL, Qrxlevmin_SUL is the minimum required Rx level in the cell for SUL UEs]); determine a first cell selection criterion based on the first minimum required received level (see Section 3.2 [Cell Selection]).
CMCC does not explicitly disclose perform cell selection based on the first cell selection criterions wherein the first minimum required received level is determined by the minimum required 
However, Kim et al. discloses If the UE supports SUL frequency for this cell. Qrxlevmin is obtained from q-RxLevMinSUL, if present, in SIB1, else Qrxlevmin is obtained from q-RxLevMin in SIB1 (paragraph 0125).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the cell selection would occur differently whether or not minimum required received level factor for SUL is included in the SIB1 and the UE is SUL capable. The motivation is to offer SUL in order to improve uplink coverage.
	Regarding claims 2, 8, 13, the references as combined above disclose all the recited subject matter in claims 1, 7, 12.  
	However, Kim et al. further discloses receive a second SUL related factor in intra-frequency cell reselection information in a System Information Block 2 (SIB2); determine a second minimum required received level based on the second SUL related factor; determine a second cell selection criterion based on the second minimum required received level; and perform intra-frequency cell reselection based on the second cell selection criterion (paragraphs 0129, 0135, 0139 [the SIB2N includes the value of q-RxLevMinSUL corresponding to the particular NR frequency, the terminal proceeds to operation 2f-20; reselection]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB2 to enable reselection.
Regarding claims 3, 9, 14, the references as combined above disclose all the recited subject matter in claims 1, 7, 12.  
(paragraphs 0129, 0135, 0139 [the SIB4includes the value of q-RxLevMinSUL corresponding to the particular NR frequency; reselection]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB4 to enable reselection.
Regarding claims 4, 10, 15, CMCC further disclose wherein the first SUL related factor and the minimum required received level factor fall in a same value range (see Figures 1-3).
Regarding claims 3, 11, 17, the references as combined above disclose all the recited subject matter in claims 1, 7, 12.  
However, Kim et al. further discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a second SUL related factor in inter-Radio Access Technology (inter-RAT) cell reselection information in system information from the base station; obtain determine a second minimum required received level based on the second SUL related factor, when the UE supports a Supplementary Uplink (SUL) frequency on an inter-RAT cell; determine a second cell selection criterion based on the second minimum required received level; and perform inter-RAT cell reselection based on the second cell selection criterion (paragraph 0129 [inter-RAT cell reselection; SIB2]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB2 to enable reselection.
(see Figure 1): transmit a minimum required received level factor in a System Information Block Type 1 (SIB 1) (see Section 3.2 [two  “Qrxlevmin” are transmitted in SIB1. Qrxlevmin is the minimum required Rx level in the cell for normal UE that does not support SUL, Qrxlevmin_SUL is the minimum required Rx level in the cell for SUL UEs]).
CMCC does not explicitly disclose receive a system information request message from a UE; and transmit a Supplementary Uplink (SUL) related factor in other system information in response to receiving the system information request message.
However, Kim et al. disclose sending a request and receiving SUL information (see Figure 2G and paragraph 0139 [the system information is periodically broadcasted according to the determination made by a base station, or is broadcasted only during a predetermined period of time in response to a request 2g-20 of a term]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the SUL can be transmitted according to a request of a UE (see Figure 2G and paragraph 0139, Kim et al.).  The motivation is to get the requested information.
The references as combined above do not explicitly disclose the request is an RRC request. 
However, such a feature is well-known and therefore would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use an RRC request to receive the SUL information. 

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMCC  (Discussion on Pcompensation type parameters in S-criteria for NR) in view of Kim et al. (US 2019/0394693) as applied to claims 1. 12 and further in view of Xiao et al. (US 2019/0274093).
Regarding claims 5, 16, the references as combined above disclose all the recited subject matter in claims 1, 12, but do not explicitly disclose transmit a Radio Resource Control (RRC) system information request message to the base station when the UE does not receive a second SUL related factor in other system information.
However, Xiao et al. disclose requesting SI information (see Figures 2, 4 and paragraph 0096) and receives supplementary system information (see Figures 2, 4 and paragraph 0101).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the SUL can be transmitted according to a request of a UE (see Figure 2G and paragraph 0139, Kim et al.).  The motivation is to get the requested information.
Response to Arguments
Applicant’s arguments, filed January 14th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465